     Case: 1:19-cv-04127 Document #: 50 Filed: 09/25/19 Page 1 of 1 PageID #:982

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Western Digital Technologies, Inc.
                                                         Plaintiff,
v.                                                                    Case No.:
                                                                      1:19−cv−04127
                                                                      Honorable John Z.
                                                                      Lee
The Partnerships and Unincorporated Associations
Identified on Schedule "A", et al.
                                                         Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, September 25, 2019:


        MINUTE entry before the Honorable John Z. Lee: Motion hearing held on
9/25/19. Plaintiff's motion for entry of default and default judgment [46] is granted. The
Judgment is entered in favor of Western Digital Technologies and against the Defendants
in the amount of $100,000 per Defendant. Enter judgment order. Civil case terminated.
Mailed notice(ca, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
